Citation Nr: 0713236	
Decision Date: 05/04/07    Archive Date: 05/15/07

DOCKET NO.  04-40 377	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines



THE ISSUE

Whether the appellant has basic eligibility for benefits 
administered by the Department of Veterans Affairs (VA).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. M. Casula, Counsel 




INTRODUCTION

The appellant, who served in the Armed Forces of the 
Philippines during World War II, had no recognized service 
with the Philippine Commonwealth Army or recognized 
guerrillas in the service of the United States Armed Forces.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a February 2004 decision by the above Department 
of Veterans Affairs (VA) Regional Office, which determined 
that the claimant does not have the required military service 
to be eligible for VA benefits.

In April 2007, the Board granted the appellant's motion to 
advance the case on the docket, due to his advanced age, and 
pursuant to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDING OF FACT

The National Personnel Records Center (NPRC)/U.S. Army 
Reserve Personnel Center has certified that the appellant in 
this case had no service as a member of the Philippine 
Commonwealth Army, including the recognized guerrillas, in 
the service of the United States Armed Forces.


CONCLUSION OF LAW

The requirements of basic eligibility for VA benefits, based 
upon qualifying service by the appellant, have not been met.  
38 U.S.C.A. §§ 101(2), 107(b), 1313, 1542 (West 2002); 38 
C.F.R. §§ 3.1(d), 3.3(b)(3), (4), 3.5, 3.6, 3.40, 3.41, 3.203 
(2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits, as codified in pertinent part 
at 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  
The Board, however, believes that the disposition of this 
case is based upon the operation of law.  As discussed below, 
the appellant has not achieved predicate status as a veteran 
under the law. 

The U. S. Court of Appeals for Veterans Claims (Court) has 
held that the VCAA has no effect on an appeal where the law 
is dispositive of the matter.  See Manning v. Principi, 16 
Vet. App. 534 (2002).  Because it has not been established 
that the appellant meets the definition of a "veteran" 
under the law for VA purposes, and since there is no 
additional and pertinent information to dispute the service 
department finding, further development would serve no useful 
purpose.  See 38 C.F.R. § 3.159(d)(1).  No amount of notice 
or assistance from VA can change the appellant's legal status 
as certified to VA by the service department.  

II.  Factual Background

A May 2000 certification from the Armed Forces of the 
Philippines shows that the appellant's military status was 
"recognized guerilla" from November 1944 through December 
1945.

Received from the National Personnel Record Center (NPRC) in 
January 2004 was a certification on VA Form 21-3101 (Request 
for Information), that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the Armed Forces of 
the United States.




III.  Analysis

A "veteran" is a person who served in the active military, 
naval, or air service and who was discharged or released 
under conditions other than dishonorable.  38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  "Active military, naval, and 
air service" includes active duty.  "Active duty" is 
defined as full-time duty in the Armed Forces.  38 C.F.R. § 
3.6(a), (b).  The "Armed Forces" consist of the United 
States Army, Navy, Marine Corps, Air Force, and Coast Guard, 
including their Reserve components.  38 C.F.R. § 3.1(a).

The appellant contends he has valid military service 
warranting a finding that he has basic eligibility for VA 
benefits.  In a Veteran's Application for Compensation and/or 
Pension, VA Form 21-526, filed in December 2003, the 
appellant stated that he has arthritis which had its onset in 
1947, just after his period of service ended.  

As a threshold matter, one claiming entitlement to VA 
benefits must qualify as a claimant by submitting evidence of 
service and character of discharge.  Aguilar v. Derwinski, 2 
Vet. App. 21 (1991).  For the purpose of establishing 
entitlement to benefits, VA may accept evidence of service 
submitted by a claimant, such as a Department of Defense (DD) 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate United States service 
department under the following conditions:  (1) The evidence 
is a document issued by the United States service department; 
(2) The document contains needed information as to length, 
time and character of service; and, (3) in the opinion of VA 
the document is genuine and the information contained in it 
is accurate.  38 C.F.R. § 3.203(a).

In response to the RO's request for service information, in 
January 2004 the NPRC certified that the appellant had no 
service as a member of the Philippine Commonwealth Army, 
including the recognized guerrillas, in the service of the 
United States Armed Forces.




The Court has held that "VA is prohibited from finding, on 
any basis other than a service department document, which VA 
believes to be authentic and accurate, or service department 
verification, that a particular individual served in the U.S. 
Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  Furthermore, "service department findings are 
binding on VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro, supra.  In claims for VA benefits 
where requisite veteran status is at issue, the relevant 
question is whether the claimant has qualifying service under 
title 38 of the United States Code, and the regulations 
promulgated pursuant thereto.  See Soria v. Brown, 118 F.3d 
747, 749 (Fed. Cir. 1997).  Where service department 
certification is required, see 38 C.F.R. § 3.203(c), the 
service department's decision on such matters is conclusive 
and binding upon VA.  Thus, if the United States service 
department declines to certify an applicant's claimed service 
as qualifying for VA benefits purposes, the applicant's only 
recourse lies within the relevant service department, not VA.  
Soria, supra.

In summary, under 38 C.F.R. §§ 3.41 and 3.203, Philippine 
veterans are not eligible for veterans' benefits unless a 
United States service department documents or certifies their 
service.  See Duro, supra; see also Dacoron v. Brown, 4 Vet. 
App. 115, 120 (1993).  The Board must emphasize that 
recognition of his service by the Philippine government, 
although sufficient for entitlement to benefits from that 
nation, is not equally sufficient for benefits administered 
by VA; this Department is bound to follow the certifications 
by the service departments with jurisdiction over U.S. 
military records.

In conclusion, the Board finds, based upon the service 
department's certification and the law applicable to this 
case, that the appellant is not a "veteran" for purposes of 
entitlement to VA benefits.  Therefore, his claim of 
entitlement to VA benefits must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994), 38 C.F.R. § 
3.1(y)(1).




ORDER

Because the appellant is not a veteran for purposes of 
entitlement to VA benefits, basic eligibility for VA benefits 
is not demonstrated, and the appeal is denied.



__________________________
ANDREW J. MULLEN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


